                Case 18-11145-LSS             Doc 597        Filed 11/19/18        Page 1 of 2




                                    UNITED STATES BANKRUPTCY COURT
                                             FOR THE
                                      DISTRICT OF DELAWARE




                                                               )
In re:                                                         )        Chapter 11
                                                               )        CaseNo.: 18-11145-LSS
THE RELAY SHOE COMPANY, LLC,                      et al.,      )
                                                               )
                                                               )         Hearing Date: Nov. 28, 2018, 10:00 a.m.
                              Debtors. 1                       )
                                                               )

                           MOTION TO WITHDRAW PROOF OF CLAIM #102

         On or about August 13, 2018, the Secretary of Labor (hereinafter “the Secretary”) filed a

Proof of Claim (Claim #102) in the amount of Two Hundred Forty-seven thousand Four hundred

eighty-six dollars ($247,486). In the attachment to the Proof of Claim, the Secretary notified the

Court that he had initiated an investigation of The Rockport Co., LLC 40 1(k) Savings and

Retirement Plan (hereinafter “the Plan”), an employee pension benefit plan covered by the

Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001                      et. seq.   (hereinafter

“ERISA”). The Secretary’s Proof of Claim was filed because submissions filed with the

Secretary by the Plan indicated that $247,486 in Plan participant contributions had not been




           The debtors and debtors in possession in these cases and the last four digits of their respective
Employer Identification Numbers are: Relay Blocker, LLC (17k/a Rockport Blocker, LLC) (5097), The
Relay Group Holdings, LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC
(f/k/a TRG 1-P Holdings, LLC) (4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate
Holdings, LLC) (8931), Relay Class D, LLC (f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC
(f/k/a The Rockport Group, LLC) (5559), The Relay Company, LLC (f/k/a The Rockport Company, LLC)
(5456), Drydock Footwear, LLC (7708), DD Management Services LLC (8274), and Relay Opco Canada
ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing address is 1220 Washington Street, West
Newton, Massachusetts 02465.
             Case 18-11145-LSS         Doc 597         Filed 11/19/18   Page 2 of 2




forwarded to the Plan in violation of ERISA. Subsequent submissions provided to the Secretary

pursuant to his requests have shown that said amount was later contributed to the Plan.

Accordingly, pursuant to Federal Rule of Bankruptcy Procedure 3006, the Secretary hereby

notifies the Court that he is withdrawing his claim.

       The Debtor-In-Possession filed an objection to the Secretary’s claim, designated as Claim

#102, which objection was received by the Secretary on or about October 29,2018. The Debtor’s

Objection requests that the Secretary’s Claim be disallowed in full as a “No Liability” claim.

       The Secretary now respectfully moves this Court seeking leave to withdraw and

discontinue the claim because the Department of Labor investigation has found that the claimed

amount has been forward to the Plan. Wherefore, the Secretary requests from the Court an order

permitting such withdrawal upon such terms and conditions as the Court deems proper.


                                             Respectfully submitted,
Post Office Address:
U.S. Department of Labor                     Kate O’Scannlain
Office of the Solicitor                      Solicitor of Labor
JFK Federal Building
Room E-375                                   Maia S. Fisher
Boston, MA 02203                             Regional Solicitor
TEL: (617)565-2500
FAX: (617)565-2142
                                                             fl
                                              Donald E. d’Entremont
                                              Attorney

                                              Attorneys for the
                                              U.S. Department of Labor

                                              DATE_____________
